Exhibit 10.3

 

LPATH, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Deferred Settlement Date)

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

 

Name:

 

You have been granted                  Restricted Stock Units.  Each such
Restricted Stock Unit is equivalent to one share of Common Stock of the
Corporation (a “Share”) for purposes of determining the number of Shares subject
to this award.  No Share subject to this award of Restricted Stock Units will be
issued (nor will you have the rights of a stockholder with respect to the
underlying Shares) until the vesting conditions and the settlement date
described below are satisfied.  Additional terms of this grant are as follows:

 

Date of Grant

 

Expiration Date:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

The Restricted Stock Units will vest in accordance with Exhibit B, subject to
your continuing to provide Service (as defined in the Restricted Stock Unit
Agreement attached as Exhibit A hereto (the “Agreement”)) through the applicable
vesting date.

 

 

 

Settlement Date:

 

To the extent vested, Restricted Stock Units will be settled through the
issuance of shares of Common Stock, on the date the Restricted Stock Units have
vested.

 

--------------------------------------------------------------------------------


 

You acknowledge and agree that this Notice of Grant and the vesting schedule set
forth herein does not constitute an express or implied promise of continued
Service for the vesting period, for any period, or at all, and shall not
interfere with your right or the Corporation’s right to terminate your Service
at any time, with or without cause.

 

This grant has been authorized by the Corporation’s Board of Directors.  If any
number in this Notice is inconsistent with that which was authorized by the
Board, then it is an error and the Corporation reserves the right to replace
this Notice with a corrected version.

 

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.

 

By your signature and the signature of the Corporation’s representative below,
you and the Corporation agree that this Notice of Grant, the form of Restricted
Stock Unit Agreement attached as Exhibit A hereto, and the Lpath, Inc. Amended
and Restated 2005 Equity Incentive Plan constitute your entire agreement with
respect to this Award and may not be modified adversely except by means of a
writing signed by the Corporation and you.

 

GRANTEE:

 

LPATH, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Taxpayer I.D. Number

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LPATH, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

(Deferred Settlement Date)

 

1.             Grant.  The Corporation hereby grants to the Participant an award
of Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units and subject to the terms and conditions in this Agreement
and the Corporation’s Amended and Restated 2005 Equity Incentive Plan (the
“Plan”).  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Unit Agreement (the
“Agreement”).

 

2.             Corporation’s Obligation.  Each RSU represents the right to
receive a Share, to the extent vested, on the Settlement Date.  Unless and until
the RSUs vest and the Settlement Date has occurred, the Participant will have no
right to receive Shares under such RSUs.  Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Corporation, payable (if at all) only from the general assets of the
Corporation.

 

3.             Vesting Schedule.  Subject to paragraph 4, the RSUs awarded by
this Agreement will vest according to the vesting schedule specified in the
Notice of Grant.

 

4.             Forfeiture upon Termination of Service.  Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the
Participant’s Service terminates for Cause (as defined in Participant’s
consulting agreement with the Company) prior to vesting, the unvested RSUs
awarded by this Agreement will thereupon be forfeited at no cost to the
Corporation.  For the purposes of this Award, the term “Service” shall be
defined as follows: the provision of services to the Corporation (or any Parent
or Subsidiary) by a person in the capacity of (i) a full-time Employee, or
(ii) a consultant.

 

5.             Payment after Vesting.  Any RSUs that vest in accordance with
paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in Shares on the applicable
Settlement Date; provided that to the extent determined appropriate by the
Administrator, pursuant to paragraph 12, the minimum statutorily required
federal, state and local withholding taxes with respect to such RSUs will be
paid by reducing the number of vested Shares actually paid to the Participant. 
For the purposes of this Award, the term “Disability” shall be defined as
follows: a Participant shall be considered disabled if the Participant is, by
reason of any medically determined physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under a disability plan covering Employee’s of the
Corporation.

 

--------------------------------------------------------------------------------


 

6.             Payments after Death.  Any distribution or delivery to be made to
the Participant under this Agreement will, if the Participant is then deceased,
be made to the administrator or executor of the Participant’s estate.  Any such
administrator or executor must furnish the Corporation with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to the
Corporation to establish the validity of the transfer and compliance with any
laws or regulations pertaining to said transfer.

 

7.             Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Corporation in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Corporation or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.

 

8.             No Effect on Employment.  The Participant’s employment with the
Corporation and its Subsidiaries is on an at-will basis only.  Accordingly, the
terms of the Participant’s employment with the Corporation and its Subsidiaries
will be determined from time to time by the Corporation or the Subsidiary
employing the Participant (as the case may be), and the Corporation or the
Subsidiary will have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Participant at any time for any
reason whatsoever, with or without good cause or notice.

 

9.             Address for Notices.  Any notice to be given to the Corporation
under the terms of this Agreement will be addressed to the Corporation at 4025
Sorrento Valley Blvd., San Diego, California 92121, Attn: Stock Administration,
or at such other address as the Corporation may hereafter designate in writing
or electronically.

 

10.          Grant is Not Transferable.  Except to the limited extent provided
in paragraph 6, this grant and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

11.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

12.          Withholding of Taxes.  When the Shares are issued as payment for
vested RSUs, the Participant will recognize immediate U.S. taxable income if the
Participant is a U.S. taxpayer.  In addition, at each vesting date Participant
will be subject to applicable employment taxes on the value of the RSUs that
become vested on that date.  If the Participant is a non-U.S. taxpayer, the
Participant will be subject to applicable taxes in his or her jurisdiction.  The
Corporation will withhold a portion of the Shares otherwise issuable in payment
for vested RSUs that have an aggregate market value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Corporation with respect to the Shares.  No
fractional Shares will be withheld or issued pursuant to the grant

 

2

--------------------------------------------------------------------------------


 

of RSUs and the issuance of Shares hereunder.  The Corporation may instead, in
its discretion, either (i) withhold any amount necessary to pay the applicable
taxes from the Participant’s salary or other amounts payable to the Participant,
with no withholding in Shares, or (ii) arrange for the appropriate number of
Shares subject to the vested portion of the Award to be sold on the open market,
if permitted by all applicable law, with the proceeds of such sale remitted to
the Corporation in an amount necessary to satisfy the minimum tax withholding
obligation of the Corporation.  In the event the withholding requirements are
not satisfied through the withholding Shares (or, through the Participant’s
salary or other amounts payable to the Participant or through the sale of Share
on the open market), no Shares will be issued to the Participant (or his or her
estate) in settlement of the RSU unless and until satisfactory arrangements (as
determined by the Administrator) have been made by the Participant with respect
to the payment of any income and other taxes which the Corporation determines
must be withheld or collected with respect to such RSUs.  By accepting this RSU,
the Participant expressly consents to the withholding of Shares and/or cash as
provided for in this paragraph 12.  All income and other taxes related to the
RSU and any Shares delivered in payment thereof are the sole responsibility of
the Participant.

 

13.          Additional Conditions to Issuance of Stock.  If at any time the
Corporation will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Corporation.  The Corporation will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

 

14.          Plan Governs.  This Agreement and the Notice of Grant are subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Agreement or the Notice of Grant and one or more
provisions of the Plan, the provisions of the Plan will govern.

 

15.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested).  All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Corporation and all
other interested persons.  No member of the Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

3

--------------------------------------------------------------------------------


 

16.          Modifications to the Agreement.  The Participant expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. 
Modifications to this Agreement or the Plan can be made only in an express
written amendment executed by a duly authorized officer of the Corporation. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Corporation reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of RSUs.

 

17.          Notice of Governing Law.  This grant of RSUs shall be governed by,
and construed in accordance with, the laws of the State of California without
regard to principles of conflict of laws.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT VESTING

(Deferred Settlement Date)

 

The Restricted Stock Unit (“RSU”) Shares shall initially be unvested.  Grantee
shall acquire a vested interest in the RSU Shares as follows:

 

1.              No RSU Shares shall vest until the earlier of (i) the Grantee
has completed 12 months of Service (as defined in the Plan) measured from the
Vesting Commencement Date (“Initial Service Period”), or (ii) the date of
Grantee’s cessation of Service.

 

5

--------------------------------------------------------------------------------